DETAILED ACTION
Claims 10-19 are pending in the instant application. 
2.	Claims 10-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for preventing glaucoma or ocular hypertension. The specification does not enable any person skilled in the art to which, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning line 31, page 39 to line 32, page 40 lists the In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent disorders generally.  That is, the skill is so low that no compound effective generally against disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula (I).


3.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hagihara et al., US 8685986.  Hagihara et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

, which anticipates the instant compounds and the above can be used to treat glaucoma.  Therefore, the instant claims are anticipated by Hagihara et al.
4.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kirihara et al., US 9339496.  Kirihara et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

, which anticipates the instant compounds and the above can be used to treat glaucoma.  Therefore, the instant claims are anticipated by Kirihara et al.
5.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kirihara et al., US 20140018350.  Kirihara et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

, which anticipates the instant compounds and the above can be used to treat glaucoma.  Therefore, the instant claims are anticipated by Kirihara et al.
6.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shams et al., US 9415038.  Shams et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

which anticipates the instant compounds and the above can be used to treat glaucoma.  Therefore, the instant claims are anticipated by Shams et al.
7.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Endo et al., WO 2015105134.  Endo et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

, which anticipates the instant compounds and the above can be used to treat glaucoma.  Therefore, the instant claims are anticipated by Endo et al.
8.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Endo et al., WO 2015105135.  Endo et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

, which anticipates the instant compounds and the above can be used to treat glaucoma.  Therefore, the instant claims are anticipated by Endo et al.
10.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., Investigative Ophthalmology & Visual Science (2016), 57(10), 4341-4346.  Kim et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    318
    641
    media_image1.png
    Greyscale

, which anticipates the instant compounds and the above can be used to treat glaucoma.  Therefore, the instant claims are anticipated by Kim et al.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

03/14/2022